DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on December 23, 2020, is acknowledged. Entry of amendment is accepted.

Response to Arguments/Remarks

Applicant's response filed on December 23, 2020 is acknowledged and is answered as follows.

Applicant's arguments, see pg. 8, with respect to the rejection of claim(s) 10 - 11 under 35 U.S.C. §112 (b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Applicant's arguments, see pp. 8 – 9, with respect to the rejection of claim(s) 1 – 7 and 15 - 16 under 35 U.S.C. §102(a)(1)/(a)(2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.



Claims 1 - 18 are pending in the instant application.
Claims 8 – 9 and 13 are cancelled/withdrawn from consideration. 
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Michael Varco on March 4, 2021 and March 8, 2021.
The application has been amended as follows:
Claims 4 - 7, cancelled.

Claim 18, line 3, change “graphene layer”
to - - first graphene layer - -.

Allowable Subject Matter

Claims 1 – 3, 10 – 12 and 14 - 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

an interconnect structure comprising: 
a dielectric layer;
a metal interconnect having a bottom surface, a first side, a second side opposite the first side, and a top surface,
the bottom surface, the first side, and the second side of the metal interconnect being surrounded by the dielectric layer;
wherein a graphene layer includes a first graphene layer on the top surface of the metal interconnect, second graphene layers on the first side and the second side of the metal interconnect, and a third graphene layer on the bottom surface of the metal interconnect, and
wherein a metal bonding layer is between the third graphene layer and the bottom surface of the metal interconnect
as recited in claim 1; further,
an interconnect structure comprising:
a dielectric layer;
a metal interconnect having a bottom surface, a first side, a second side opposite the first side, and a top surface,
the bottom surface, the first side, and the second side of the metal interconnect being surrounded, by the dielectric layer;

wherein a metal bonding layer includes a first bonding layer, second bonding layers and a third bonding layer,
the first bonding layer is between the first graphene layer and the top surface of the metal interconnect;
the second bonding layers are between the second graphene layers and the first side and the second side of the metal interconnect, respectively; and
wherein the third bonding layer is between the third graphene layer and the bottom surface of the metal interconnect
as recited in claim 11; and further, 
an interconnect structure comprising:
a dielectric layer;
a metal interconnect having a bottom surface, a first side, a second side opposite the first side, and a top surface, 
the bottom surface, the first side, and the second side of the metal interconnect being surrounded by the dielectric layer;
a graphene layer on at least the top surface of the metal interconnect; and
a metal bonding layer providing interfacial bonding between the metal interconnect and the graphene layer, the metal bonding layer including a metal


the graphene layer includes a first graphene layer on the top surface of the metal interconnect, second graphene layers on the first side and the second side of the metal interconnect, and a third graphene layer on the bottom surface of the metal interconnect, and wherein the metal bonding layer includes a first bonding layer, second bonding layers, and a third bonding layer, and 
the third bonding layer is between the third graphene layer and the bottom surface of the metal interconnect
as recited in claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818